DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-48 as filed 26 April 2022 are pending.  No claim amendments have been made.

Applicant’s election without traverse of Group I, claims 1-36, in the reply filed on 26 July 2021, is again acknowledged.  Claims 37-46 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 July 2021.

Claims 1-36, 47, and 48 are under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-36, 47, and 48 are rejected under 35 U.S.C. 103 as being obvious over US20160376373 to Ahmadi et al. (“Ahmadi;” of record) in view of US20180371093 to Bilic et al. (“Bilic;” of record), Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record), and US20180155429 to Finckenstein (“Finckenstein”; of record).
As noted, no claim amendments have been made.  The rejection of record is incorporated here in full.  
Applicant argues that specification provides clinical trial data showing that the antibody demonstrated saturable receptor occupancy at all dose levels and frequencies tested. Remarks at 3.  According to Applicant, Finckenstein’s teaching that dosing schedule is typically designed to achieve exposure levels that result in sustained receptor occupancy would not have led one of ordinary skill to select the instantly recited doses.  Additionally, Applicant again urges that the Specification shows that treatment with an anti-PD-1 antibody comprising the recited CDRs at the recited doses resulted in surprisingly fewer adverse events and better efficacy than other dosages.  It is Applicant’s position that because claim 1 recites the CDRs of Cetrelimab, each of the pending claims is directed to Cetrelimab.  Remarks at 3-4. 
Applicant’s arguments have again been fully considered but are not convincing.  Applicant’s receptor occupancy argument is not convincing.  Finckenstein was cited as showing a similar teaching of flat dose and cycle time regarding the human anti-PD-1 antibody nivolumab and the humanized anti-PD-1 antibody pembrolizumab.  While receptor occupancy was not a limiting factor for Cetrelimab, Finckenstein shows that flat doses in the same range as recited in the instant claims and cycles that are also every 3 weeks or every 4 weeks were typical in the anti-PD-1 antibody art and reflected routine optimization.  In view of the combined teachings of the references, it is maintained that selection of a particular flat dose and administration cycle time that provided efficacy with tolerable side effects was routine optimization.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Regarding the arguments of unexpected results, only claim 36 recites Cetrelimab, upon which those arguments are based.  While Cetrelimab comprises the recited CDRs, it does so in the context of not only a particular heavy chain variable domain and light chain variable domain but also linked to a human Fc region of a particular isotype.  A shared set of six CDRs generally results in binding to the same antigen.  But, differences in the variable domains can dramatically affect affinity for that antigen.  And different Fc domains (i.e., different isotypes, see claim 35) have very different in vivo properties.  Accordingly, it is maintained that claim 1 is directed to a genus of antibodies so that arguments based on Cetrelimab are not commensurate in scope with any claim other than claim 36.     
For these reasons, and those of record, the rejection of record is maintained. 

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-36, 47, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 10894830 (of record) in view of US20180371093 to Bilic et al. (“Bilic;” of record), Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record), and US20180155429 to Finckenstein (“Finckenstein”; of record).   
Applicant’s arguments for patentability of the claims over the claims of the ‘830 are essentially the same as for the rejection under 35 U.S.C. 103 and are unconvincing for the same reasons noted above.  The rejection of record is therefore maintained.

Claims 1-36, 47, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11021543 (of record; of which US2010376573 cited above in the art rejection is a corresponding US publication) in view of US20180371093 to Bilic et al. (“Bilic;” of record), Wang et al., J Clin Pharmacol 49:1012-24 (2009) (“Wang;” of record), and US20180155429 to Finckenstein (“Finckenstein”; of record). 
Applicant’s arguments for patentability of the claims over the claims of the ‘543 are essentially the same as for the rejection under 35 U.S.C. 103 and are unconvincing for the same reasons noted above.  The rejection of record is therefore maintained.



Allowable Subject Matter 
No claim is allowed.  


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643